Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 6, 10, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leroy et al. US 2015/0240826 A1. 
Regarding the preamble “An opposed-piston engine” this not considered a limitation as the body of the claims is structurally whole without it. See Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" 
The claim body is complete and there is no clear reliance to the particular relationship with the body and the preamble until dependent claims 9 and 17 wherein structure of an opposed-piston engine is claimed. 
Regarding claim 1, Leroy et al. describes an air intake component for distributing charge air to one or more cylinder intake ports of the engine (figure 2(a)); a charge air cooler (5) having an outlet in airflow communication with the air intake component (intake runner) ; a compressor (2) disposed in tandem with a supercharger (3) in a multi-stage pumping configuration operative to provide charge air to an inlet of the charge air cooler (5); an electronic sensor according to the invention, the boost pressure P.sub.sural and the boost temperature T.sub.sural on the intake side of the engine are acquired by pressure and temperature sensors positioned upstream of the intake manifold of the engine.  (paragraph ([0025] ) disposed to measure a rate of mass airflow between the outlet of the charge air cooler and the intake component  (intake manifold) and generate electronic signals indicative of the rate of mass airflow; and, a control mechanization (ECU) electrically connected to the electronic sensor for causing actuation of one or more air handling devices in response to the electronic signals. (see paragraph [0016]
Regarding claim 2, Leroy et al. discloses wherein the one or more air handling devices comprise a supercharger drive (11) and a supercharger recirculation valve (4). See figure 1, Paragraph [0009].
Regarding claims 3 and 6, Leroy et al. discloses wherein the one or more air handling devices comprise a variable-geometry turbine. See figure 1, Paragraph [0009].
Regarding claim 4, Leroy et al. discloses wherein the one or more air handling devices include an EGR valve(9) . See paragraph [0010].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over NAGAR et al.  US 2017/0204790 A1 in view of Leroy et al. US 2015/0240826 A1. 
Regarding claims 1, 10,  and 12, NAGAR et al. discloses an opposed-piston engine, comprising: an air intake component for distributing charge air to one or more cylinder intake ports of the engine; a charge air cooler having an outlet in airflow communication with the air intake component; a compressor disposed in tandem with a supercharger in a multi-stage pumping configuration operative to provide charge air to an inlet of the charge air cooler; an electronic sensor (100) to measure a rate of mass airflow and generate electronic signals indicative of the rate of mass airflow; and, a control mechanization electrically connected to the electronic sensor for causing actuation of one or more air handling devices and  fuel provisioning devices in response to the electronic signals .
Regarding claims 2, and 16, NAGAR et al. teaches wherein the one or more air handling devices comprise a supercharger drive (95) and a supercharger recirculation valve (82).
Regarding claims 3, 6, and 13, NAGAR et al. teaches wherein the one or more air handling devices comprise a variable-geometry turbine (51).
Regarding claims 4, 7, and 14, NAGAR et al. teaches wherein the one or more air handling devices comprise a turbine wastegate valve(92) and an exhaust backpressure valve (90).

Regarding claims 9 and 17, NAGAR et al. teaches wherein the air intake component for distributing charge air to one or more cylinder intake ports of the engine comprises one of an intake air chest formed in a cylinder block of the opposed-piston engine and a manifold coupled to the cylinder block of the opposed-piston engine see paragraph [0030] 
Regarding claim 11 NAGAR et al. teaches wherein the one or more fuel provisioning devices comprise at least one common fuel rail (41), at least one fuel pump (43), and at least one fuel injector (17). See figure 2. 
	However, NAGAR et al. does not expressly teach the air flow meter (100) can be disposed to measure a rate of mass airflow between the outlet of the charge air cooler and the intake component and generate electronic signals indicative of the rate of mass airflow 
Regarding claims 1,  10, and 12,  Leroy et al. discloses an air intake component for distributing charge air to one or more cylinder intake ports of the engine (shown figure 1); a charge air cooler  (5) having an outlet in airflow communication with the air intake component (intake manifold); a compressor (2) disposed in tandem with a supercharger (3) in a multi-stage pumping configuration operative to provide charge air to an inlet of the charge air cooler; an electronic sensor (pressure and temperature sensors) disposed to measure a rate of mass airflow between the outlet of the charge air cooler and the intake component according to the invention, the boost pressure P.sub.sural and the boost temperature T.sub.sural on the intake side of the engine are acquired by pressure and temperature sensors positioned upstream of the intake manifold of the engine.  (paragraph ([0025]) thus teaching a sensor disposed to measure a rate of mass airflow between the outlet of the charge air cooler and the intake component  (intake manifold) and generate electronic signals indicative of the rate of mass airflow; and a control mechanization electrically connected to the electronic sensor for causing  fuel provisioning devices in response to the electronic signals. (see paragraph [0016]) 
At time of invention it would have been obvious to person of ordinary skill in the art to add to the system of NAGAR et al.  a temperature pressure sensor as taught in Leroy et al. between the outlet of the charge air cooler and the intake component. 
The motivation to do so is mention in Leroy et al.  Thus equipped, the combustion engine and the supercharging system needs instrumentation in order to determine various pressures and temperatures within the supercharging circuit. The measured values are used for controlling the supercharging, the engine, but are also used for diagnosing the operation of the supercharging. [0008]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F 3pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747